     Case 2:18-cv-00527-TLN-CKD Document 63 Filed 04/27/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ANDERSON P. THURSTON,                               No. 2:18-cv-0527 TLN CKD P
12                        Plaintiff,
13              v.                                        ORDER
14    R. YOUNGER,
15                        Defendant.
16

17            Plaintiff has filed a motion seeking the attendance of three inmate witnesses at trial.

18   Defendant does not oppose the motion. Good cause appearing, IT IS HEREBY ORDERED that:

19            1. Plaintiff’s motion for the appearance of incarcerated witnesses at trial (ECF No. 60) is

20   granted.

21            2. Prior to trial, the court will issue writs of habeas corpus ad testificandum for inmates

22   Wayne Steve Maynor (AN4118), Vencil Green (C61557) and Vershawn Anthony Rucker

23   (AG0529). The parties are informed that, due to the Covid 19 pandemic, the court is snot

24   scheduling trials at this time.

25   Dated: April 26, 2021
                                                        _____________________________________
26
                                                        CAROLYN K. DELANEY
27                                                      UNITED STATES MAGISTRATE JUDGE

28   1/thur0527.m
